Argued October 17, 1929.
This is an action of assumpsit for goods sold to the defendant. The defendant alleged in its affidavit that the goods for which suit was brought were returned to the plaintiffs as soon as received. At the trial, the plaintiff offered in evidence the testimony of his bookkeeper to the effect that she had received the orders *Page 84 
from the defendant, that she had received shipping slips showing the delivery of these three shipments by the plaintiff, that she had mailed bills and statements to the defendants and that no goods were returned and no credits received. She testified to the books of original entry, showing the charges made against the defendant. All this was received without any objection on the part of the defendant. Having thus acquiesced in the admission of the oral testimony and of the books, it is now too late to raise any question as to their competency. The defendant merely asked for binding instructions and attempted no contradiction of the above testimony. There was sufficient testimony, if believed, to support the verdict. The defendant is not in a position to question the result.
The judgment is affirmed.